Citation Nr: 1039557	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-38 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for right 
knee osteoarthritis.

2.  Entitlement to a rating greater than 20 percent for right 
knee instability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to December 
2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
pertinent part, the RO denied a rating greater than 10 percent 
for status post reconstruction of the right anterior cruciate 
ligament (ACL) with osteoarthritis under Diagnostic Code (DC) 
5010 (pertaining to arthritis with painful limitation of motion).

A June 2008 RO rating decision assigned a temporary total 
convalescent rating following the Veteran's right knee surgery in 
March 2008.

An October 2008 RO rating decision continued the 10 percent 
rating for status post reconstruction of the right ACL with 
osteoarthritis under DC 5010.  The RO also "granted service 
connection" for right knee lateral knee instability, and 
assigned a separate 20 percent rating under DC 5257 (pertaining 
to instability and subluxation).

VA has a duty to determine what issues are encompassed in a claim 
brought by a claimant based upon the contentions of the claimant 
and the associated evidentiary record.  See generally Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has 
simply raised a claim for an increased rating for service-
connected right knee disability.  As noted by VA's Office of 
General Counsel, a claimant may be compensated for separate 
functional impairment including arthritis and instability of a 
knee under DC's 5257 and 5003, see VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998)) as well as separate 
ratings under DC 5260 for limitation of flexion of the leg and DC 
5261 for limitation of extension of the leg (VAOPGCPREC 9-04 
(Sept. 17, 2004).  For these reasons, the Board has rephrased the 
issues to better reflect the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

In a VA Form 9 filing received in October 2008, the Veteran 
requested a Travel Board hearing.  In a separate document 
received at the same time, the Veteran also requested an RO 
hearing.

In a statement submitted in July 2009, the Veteran's 
representative cancelled an RO hearing scheduled for August 2009.  
A rescheduling of the hearing was not requested.  No mention was 
made of the Veteran's Travel Board hearing request, which had not 
been scheduled.

A review of the record reveals that the Veteran requested a 
Travel Board hearing in October 2008 which has neither been 
scheduled nor specifically withdrawn by the Veteran.  The case, 
therefore, must be returned to the RO to accommodate the 
Veteran's request for a Travel Board hearing.  38 U.S.C.A. 
§ 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the Veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

